EXHIBIT 10.22


ENVIVA PARTNERS, LP
LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AWARD GRANT NOTICE
Pursuant to the terms and conditions of the Enviva Partners, LP Long-Term
Incentive Plan, as amended from time to time (the “Plan”), Enviva Partners GP,
LLC, a Delaware limited liability company (the “General Partner”), hereby grants
to the individual listed below (“you” or “Employee”) the number of Phantom Units
set forth below. This award of Phantom Units (this “Award”) is subject to the
terms and conditions set forth herein, in the Phantom Unit Award Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Employee:
[●]
Date of Grant:
[●]
Employer:
[Enviva Management Company, LLC, a Delaware limited liability company], and any
other entity that may employ Employee after the Date of Grant and which entity
is the General Partner, Enviva Partners, LP, a Delaware limited partnership (the
“Partnership”), or any of their respective Affiliates.
Total Number of Phantom Units:
[●]
Vesting Commencement Date:
[●]
Time-Based Vesting Schedule:


Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, 100% of the Phantom Units shall vest on the third anniversary of the
Vesting Commencement Date so long as you remain continuously employed by the
Employer from the Date of Grant through such anniversary date.

[Accelerated vesting for Employees who do not have an Employment Agreement that
provides for accelerated vesting in the following circumstances: Notwithstanding
the foregoing, in the event that, prior to the time the Phantom Units have
become vested or have been forfeited, (a) your employment is terminated by
reason of your death or disability (within the meaning of section 22(e)(3) of
the Code), or (b) within one year following a Change in Control (as defined
below), your employment is terminated by the Employer without “Cause” or by you
for “Good Reason” (as such terms are defined below), then, provided that you
execute (or, in the event of your death, your estate executes) within 50 days
after the date of the termination of your employment (and do not revoke, or, in
the event of your death, your estate does not revoke, within any time provided
to do so) a release of claims in a form acceptable to the Committee, the vesting
of all unvested Phantom Units (and all rights arising from such Phantom Units
and from being a holder thereof) will accelerate automatically in full on the
date of such termination without any further action by the Partnership, the
General Partner or any other Person and will be settled in accordance with the
terms of the Agreement so long as you remain continuously employed by the
Employer from the Date of Grant through the date of such termination.





--------------------------------------------------------------------------------





As used herein, the following terms have the meanings set forth below:
“Cause” has the meaning assigned to such term in the Employment Agreement;
provided, however, in the absence of an Employment Agreement or if the
Employment Agreement does not define the term “Cause” or a similar term, then
“Cause” means your (i) material breach of any policy established by the
Employer, the Partnership, the General Partner or any of their respective
Affiliates that (x) pertains to drug and/or alcohol use and (y) is applicable to
you; (ii) engaging in acts of disloyalty to the Employer, the Partnership, the
General Partner or any of their respective Affiliates, including fraud,
embezzlement, theft, commission of a felony, or proven dishonesty; or (iii)
willful misconduct in the performance of, or willful failure to perform a
material function of, your duties to the Employer, the Partnership, the General
Partner or any of their respective Affiliates.
“Change in Control” means the occurrence of one or more of the following events:
(i) the sale or disposal by a Relevant Entity of all or substantially all of its
assets to any person other than an Affiliate of such Relevant Entity; (ii) the
merger or consolidation of a Relevant Entity with or into another partnership,
corporation, or other entity, other than a merger or consolidation in which the
unitholders in such Relevant Entity immediately prior to such transaction retain
a greater than 50% equity interest in the surviving entity; or (iii) the failure
of Riverstone Holdings LLC and its Affiliates to possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Relevant Entity, whether through the ownership of voting
securities, by contract, or otherwise.
“Employment Agreement” means the employment agreement, if any, between you and
the Employer or one of its Affiliates.
“Good Reason” has the meaning assigned to such term in the Employment Agreement;
provided, however, in the absence of an Employment Agreement or if the
Employment Agreement does not define the term “Good Reason” or a similar term,
then “Good Reason” means (i) a material diminution in your annualized base
salary; or (ii) the relocation of the geographic location of your principal
place of employment by more than 100 miles from the location of your principal
place of employment as of the Date of Grant; provided, further, that
notwithstanding any other provision of this Grant Notice or the Agreement to the
contrary, any assertion by you of a termination for Good Reason shall not be
effective unless all of the following conditions are satisfied: (A) the
condition described in clause (i) or (ii) of this definition giving rise to the
termination of your employment must have arisen without your written consent;
(B) you must provide written notice to the Employer of such condition within 30
days of the date on which you knew of the existence of the condition; (C) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Employer; and (D) the date of the termination of
your employment must occur within 30 days after the end of such cure period.
“Relevant Entity” means Enviva Holdings, LP, a Delaware limited partnership, or
the Partnership.]
[Accelerated vesting for Employees who have an Employment Agreement that
provides for accelerated vesting in the following circumstances: Notwithstanding
the foregoing, in the event that (a) prior to the time the Phantom Units have
become vested or have been forfeited, your


2

--------------------------------------------------------------------------------





employment is terminated by the Employer without “Cause,” by you for “Good
Reason” or by reason of your death or “Disability” (as such terms are defined in
that certain Employment Agreement dated [●] between you and [●] (the “Employment
Agreement”)) and (b) you timely execute and do not revoke (or in the event of
your death, your estate timely executes and does not revoke) the Release (as
defined in the Employment Agreement) required thereunder and abide by your other
continuing obligations under the Employment Agreement, then the vesting of all
unvested Phantom Units (and all rights arising from such Phantom Units and from
being a holder thereof) will accelerate automatically in full on the date of
such termination without any further action by the Partnership, the General
Partner or any other Person and will be settled in accordance with the terms of
the Agreement so long as you remain continuously employed by the Employer from
the Date of Grant through the date of such termination.]
By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Phantom Unit Award Grant Notice (this “Grant Notice”).
You acknowledge that you have reviewed the Agreement, the Plan and this Grant
Notice in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice.
This Grant Notice may be executed in one or more counterparts (including by
portable document format (.pdf) and other electronic means), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement. Delivery of an executed counterpart of the Grant Notice by
pdf attachment to electronic mail, or other electronic means, shall be effective
as delivery of a manually executed counterpart of the Grant Notice.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Grant Notice to be
executed by an officer thereunto duly authorized, and Employee has executed this
Grant Notice, effective for all purposes as provided above.
 
 
ENVIVA PARTNERS GP, LLC




By:   ___________________________________
Name:    _____________________________
Title:    ______________________________  
 
 
 
 
 
 
 
 
EMPLOYEE




   ______________________________________
[Name of Employee]





SIGNATURE PAGE TO
PHANTOM UNIT AWARD GRANT NOTICE

--------------------------------------------------------------------------------






EXHIBIT A
PHANTOM UNIT AWARD AGREEMENT
This Phantom Unit Award Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Enviva Partners GP, LLC, a Delaware limited
liability company (the “General Partner”), and the Employee identified in the
Grant Notice to which this Agreement is attached. Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.
1.Award. Effective as of the Date of Grant, the General Partner hereby grants to
Employee the number of Phantom Units set forth in the Grant Notice on the terms
and conditions set forth in the Grant Notice, this Agreement and the Plan, which
is incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. To the extent vested, each Phantom Unit represents the right to
receive one common unit (a “Common Unit”) of Enviva Partners, LP, a Delaware
limited partnership (the “Partnership”), a cash amount equal to the Fair Market
Value of one Common Unit as of the date of vesting of such Phantom Unit, or a
combination thereof, as determined by the Committee in its sole discretion,
subject to the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan. Unless and until the Phantom Units have become vested in
the manner set forth in the Grant Notice, Employee will have no right to receive
any Common Units or other payments in respect of the Phantom Units. Prior to
settlement of this Award, the Phantom Units and this Award represent an
unsecured obligation of the Partnership, payable only from the general assets of
the Partnership.
2.    Vesting of Phantom Units. The Phantom Units shall vest in accordance with
the vesting schedule set forth in the Grant Notice.  Unless and until the
Phantom Units have vested in accordance with such vesting schedule, Employee
will have no right to receive any distributions with respect to the Phantom
Units. In the event of the termination of Employee’s employment prior to the
vesting of all of the Phantom Units (but after giving effect to any accelerated
vesting pursuant to the Grant Notice), any unvested Phantom Units (and all
rights arising from such Phantom Units and from being a holder thereof) will
terminate automatically without any further action by the General Partner or the
Partnership and will be forfeited without further notice.
3.    Settlement of Phantom Units. As soon as administratively practicable
following the vesting of Phantom Units pursuant to Section 2, but in no event
later than 60 days after such vesting date, Employee (or Employee’s permitted
transferee, if applicable) shall be issued in settlement of the Phantom Units
that vest on such vesting date a number of Common Units equal to the number of
Phantom Units subject to this Award that become vested on such vesting date;
provided, however, that the Committee may elect, in its sole discretion, to
cause the Company to pay cash in lieu of some or all of the Common Units
otherwise required to be so issued, with such cash amount equal to the Fair
Market Value of a Common Unit on such vesting date for each such Common Unit for
which the Committee makes such election. No fractional Common Units, nor the
cash value of any fractional Common Units, will be issuable or payable to
Employee pursuant to this Agreement. All Common Units issued hereunder shall be
delivered either by delivering one


A-1

--------------------------------------------------------------------------------





or more certificates for such Common Units to Employee or by entering such
Common Units in book-entry form, as determined by the Committee in its sole
discretion. The value of Common Units shall not bear any interest owing to the
passage of time. Neither this Section 3 nor any action taken pursuant to or in
accordance with this Agreement shall be construed to create a trust or a funded
or secured obligation of any kind.
4.    DERs. Each Phantom Unit subject to this Award is hereby granted in tandem
with a corresponding DER. Each DER granted hereunder shall remain outstanding
from the Date of Grant until the earlier of the settlement or forfeiture of the
Phantom Unit to which it corresponds. If the Partnership pays a cash
distribution in respect of its outstanding Common Units and, on the record date
for such distribution, Employee holds Phantom Units granted pursuant to this
Agreement that have not vested and been settled, then the Partnership shall pay
to Employee, within 60 days following the record date for such distribution, an
amount equal to the aggregate cash distribution that would have been paid to
Employee by the Partnership if Employee were the record owner, as of the record
date for such distribution, of a number of Common Units equal to the number of
such Phantom Units that have not vested and been settled as of such record date.
5.    Rights as Unitholder. Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
Common Units in respect of any Common Units that may become deliverable
hereunder unless and until certificates representing such Common Units have been
issued or recorded in book entry form on the records of the Partnership or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.
6.    Tax Withholding. Upon any taxable event arising in connection with the
Phantom Units or the DERs, the General Partner shall have the authority and the
right to deduct or withhold (or cause the Employer or one of its Affiliates to
deduct or withhold), or to require Employee to remit to the General Partner (or
the Employer or one of its Affiliates), an amount sufficient to satisfy all
applicable federal, state and local taxes required by law to be withheld with
respect to such event. In satisfaction of the foregoing requirement, unless
otherwise determined by the Committee, the General Partner or the Employer or
one of its Affiliates shall withhold from any cash or equity remuneration
(including, if applicable, any of the Common Units otherwise deliverable under
this Agreement) then or thereafter payable to Employee an amount equal to the
aggregate amount of taxes required to be withheld with respect to such event. If
such tax obligations are satisfied through the withholding or surrender of
Common Units pursuant to this Agreement, the maximum number of Common Units that
may be so withheld (or surrendered) shall be the number of Common Units that
have an aggregate Fair Market Value on the date of withholding (or surrender)
equal to the aggregate amount of taxes required to be withheld, determined based
on the greatest withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that may be utilized without resulting in adverse
accounting, tax or other consequences to the General Partner or any of its
Affiliates (other than immaterial administrative, reporting or similar
consequences), as determined by the Committee. Employee acknowledges and agrees
that none of the Board, the Committee, the General Partner, the Partnership, the
Employer or any of their respective Affiliates have made any representation or
warranty as to the tax consequences to Employee as a result of the receipt of
the Phantom Units and the DERs, the vesting of the Phantom Units and the DERs or
the


A-2

--------------------------------------------------------------------------------





forfeiture of any of the Phantom Units and the DERs. Employee represents that he
is in no manner relying on the Board, the Committee, the General Partner, the
Partnership, the Employer or any of their respective Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
Employee represents that he has consulted with any tax consultants that Employee
deems advisable in connection with the Phantom Units and the DERs.
7.    Non-Transferability. None of the Phantom Units, the DERs or any interest
or right therein shall be (a) sold, pledged, assigned or transferred in any
manner during the lifetime of Employee other than by will or the laws of descent
and distribution, unless and until the Common Units underlying the Phantom Units
have been issued, and all restrictions applicable to such Common Units have
lapsed, or (b) liable for the debts, contracts or engagements of Employee or his
or her successors in interest. Except to the extent expressly permitted by the
preceding sentence, any purported sale, pledge, assignment, transfer, attachment
or encumbrance of the Phantom Units, the DERs or any interest or right therein
shall be null, void and unenforceable against the Partnership, the General
Partner, the Employer and their respective Affiliates.
8.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Common Units hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any securities exchange
or market system upon which the Common Units may then be listed. No Common Units
will be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any securities exchange or
market system upon which the Common Units may then be listed. In addition,
Common Units will not be issued hereunder unless (a) a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), is in
effect at the time of such issuance with respect to the Common Units to be
issued or (b) in the opinion of legal counsel to the Partnership, the Common
Units to be issued are permitted to be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Partnership to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Partnership’s legal counsel to
be necessary for the lawful issuance and sale of any Common Units hereunder will
relieve the Partnership of any liability in respect of the failure to issue such
Common Units as to which such requisite authority has not been obtained. As a
condition to any issuance of Common Units hereunder, the General Partner or the
Partnership may require Employee to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the General Partner or the Partnership.
9.    Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Common Units or other property to Employee or Employee’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the General Partner may require
Employee or Employee’s legal representative, heir, legatee or distributee to
execute a release and receipt therefor in such form as it shall determine
appropriate; provided, however, that


A-3

--------------------------------------------------------------------------------





any review period under such release will not modify the date of settlement with
respect to vested Phantom Units or DERs.  
10.    No Right to Continued Employment or Awards.
(a)    For purposes of this Agreement, Employee shall be considered to be
employed by the Employer as long as Employee remains an “Employee” (as such term
is defined in the Plan), or an employee of a corporation or other entity (or a
parent or subsidiary of such corporation or other entity) assuming or
substituting a new award for the Award. Without limiting the scope of the
preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment at the time of the termination of the
status of the entity or other organization that employs Employee as an
“Affiliate” of the General Partner. Nothing in the adoption of the Plan, nor the
award of the Phantom Units or DERs thereunder pursuant to the Grant Notice and
this Agreement, shall confer upon Employee the right to continued employment by,
or a continued service relationship with, the Employer or any of its Affiliates,
or any other entity, or affect in any way the right of the Employer or any such
Affiliate, or any other entity to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Employer, or any such Affiliate, or any other
entity shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Employee or the Employer, or any such
Affiliate, or other entity for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and such determination shall be final, conclusive and
binding for all purposes.
(b)    The grant of the Phantom Units and DERs is a one-time Award and does not
create any contractual or other right to receive a grant of Awards or benefits
in lieu of Awards in the future. Future Awards will be at the sole discretion of
the Committee.
11.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Employer. In the case of the Partnership or General Partner, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the attention of the general counsel of the General Partner at the
General Partner’s principal executive offices.
12.    Agreement to Furnish Information. Employee agrees to furnish to the
General Partner all information requested by the General Partner to enable the
General Partner or any of its Affiliates to comply with any reporting or other
requirement imposed upon the General Partner or any of its Affiliates by or
under any applicable statute or regulation.
13.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units and DERs granted hereby; provided,
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement


A-4

--------------------------------------------------------------------------------





between the Partnership, the General Partner, the Employer or any of their
respective Affiliates and Employee in effect as of the date a determination is
to be made under this Agreement. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. The Committee may, in
its sole discretion, amend this Agreement from time to time in any manner that
is not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that materially
reduces the rights of Employee shall be effective only if it is in writing and
signed by both Employee and an authorized officer of the General Partner.
14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
15.    Successors and Assigns. The General Partner may assign any of its rights
under this Agreement without Employee’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the General
Partner. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the Phantom Units or DERs
may be transferred by will or the laws of descent or distribution.
16.    Clawback. Notwithstanding any provision in this Agreement or the Grant
Notice to the contrary, this Award and all Common Units issued and other
payments made hereunder shall be subject to any applicable clawback policies or
procedures adopted in accordance with the Plan.
17.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
18.    Code Section 409A. None of the Phantom Units, DERs or any amounts payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”). Nevertheless, to the extent that the Committee determines that
the Phantom Units or DERs may not be exempt from Section 409A, then, if Employee
is deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the Phantom Units or DERs upon his “separation from service”
within the meaning of Section 409A, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A, such settlement will be
delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) Employee’s death. Notwithstanding the
foregoing, none of the Partnership, the General Partner, the Employer or any of
their respective Affiliates makes any representations that the payments provided
under this Agreement are exempt from or compliant with Section 409A and in no
event shall the Partnership, the General Partner, the Employer or any of their
respective Affiliates be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.


A-5